Citation Nr: 1741278	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  16-12 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for pes planus, right foot.

3.  Entitlement to service connection for pes planus, left foot.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a December 2015 rating decision by the Department of Veterans Affairs (VA) of the Providence, Rhode Island Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a May 2017 video conference hearing.  A transcript of that hearing has been associated with the file.  The Board notes that there are transcription errors as the Veteran's representative is Disabled American Veterans, and they were not referred to as such in the transcript.    

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of malaria, or any residuals of malaria.  

2.  The Veteran first sought treatment for a bilateral foot condition in 1982, decades after separation from service.

3.  There is no probative evidence to establish an in-service injury or illness related to the Veteran's current bilateral foot condition.  

4.  There is no probative evidence to establish a link between the Veteran's bilateral foot condition and military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for malaria have not been met.  38 U.S.C.A. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for pes planus, right foot have not been met.  38 U.S.C.A. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  The criteria for service connection for pes planus, left foot have not been met.  
38 U.S.C.A. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish direct service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429   (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30   (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26   (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b).

Malaria

During the May 2017 hearing, the Veteran testified that he was diagnosed with malaria while in service.  He stated that he continued to experience attacks of malaria post service until 1964.  He initially testified that the last time he experienced symptoms of malaria was in 1964, describing the symptoms as flu like.  He then later stated that the episode in 1964 was the worst time he had experienced malaria and that since then he had occasional small attacks, describing those symptoms as having an upset stomach.  He confirmed that he was not diagnosed with malaria in 1964.  

The Veteran was afforded a VA examination in September 2015.  The VA examiner noted that the Veteran reported being diagnosed in 1940 and that the malaria has been inactive since 1980.  The examiner opined that the Veteran's now resolved malaria is at least as likely as not related to exposure during WWII, in that there was increased incidence of this infection in the South Pacific during that time period.  However, the examiner stated that the Veteran does not have a current diagnosis of malaria, nor does he suffer from any symptoms or residuals attributed to malaria.  Based upon the examiner's findings, the Board concludes that during the entire appellate period, the Veteran did not have a current diagnosis of malaria, nor did he suffer from any symptoms or residuals attributed to his purported diagnosis of malaria in service.  

The Veteran's service treatment records are unavailable, as they were destroyed in a fire.  The Veteran was notified of this by way of a letter dated November 2015, and a NA Form 13055 was enclosed in an effort to request a thorough search for his military records.  

While the Veteran is competent to report that he experienced symptoms of an illness in service, the Board notes that he would not be competent to self-diagnose malaria.  The Board acknowledges the Veteran's own opinion that the asserted illness in service and subsequent attacks of illness over the ensuing seven decades are related, but the Board finds that a preponderance of the evidence is against such a finding.  The Board notes that as a lay person, the Veteran does not have the education, training, or experience to diagnose malaria or malaria symptoms or residuals or opine as to the etiology of any current related illness.  See Jandreau, supra (lay persons not competent to diagnose conditions such as cancer). "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159  (a); see also Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011).  Thus, the claim must be denied.

The VA examiner did opine that the Veteran's now resolved malaria was incurred in service.  However, even if the Board were to concede that the Veteran had malaria in service, which it does not, the evidence does not support that he continues to have malaria or any residuals from the illness post service.  

The United States Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  Id. at 225; Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353  (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  Here, there is simply no present disability of any kind that exists which can be traced to the Veteran's claimed in-service diagnosis of malaria.

There is no medical opinion or evidence suggesting that the Veteran currently has malaria or is inflicted with residuals of malaria.  In this case, the first threshold for service connection has not been met, as the Veteran does not have a current diagnosis of the claimed illness.  Therefore, service connection for malaria is not warranted as a preponderance of the evidence is against the claim.  

Bilateral foot condition

The Veteran testified at the May 2017 hearing that prior to service his feet did not hurt.  However, he also reported that prior to service his feet were uncomfortable and that he would sleep with them off the bed to avoid contact with the sheet.  He stated that he never reported or sought treatment for any bilateral foot condition while in service and that he first sought treatment for his feet in 1982.  

The Veteran was afforded a VA examination in September 2015.  The VA examiner diagnosed him with calcaneal spurring on the left foot and degenerative changes, heel spurs and small benign-appearing cyst of the base of the third metatarsal of the right foot.  The examiner opined that the Veteran's bilateral foot condition is less likely than not related to his military service.  The examiner supported her opinion with the rationale that there are no medical records indicating any foot condition while in service and that the current diagnosis given is normal for a person of the Veteran's age.  

In this case, while the Veteran has a current diagnosis for a bilateral foot condition, there is no probative evidence of a nexus to connect this condition to any injury or illness in service.  As stated above the Veteran's service treatment records are unavailable as they were destroyed in a fire.  However, the Veteran confirmed that he did not complain of or seek treatment for his feet while in service.  In addition, the Veteran testified that he did not seek treatment for his feet until 1982-36 years after service.  The VA examiner provided a clear rationale as to why the Veteran's bilateral foot condition is not related to service and the Board finds the VA medical opinion to be highly probative.  

In sum, the probative evidence establishes that the Veteran's bilateral foot condition did not first manifest until years after service, and is not related to any in-service disease or injury.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for malaria is denied.

Service connection for pes planus, right foot is denied.

Service connection for pes planus, left foot is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


